DISMISS and Opinion Filed December 12, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01410-CV

                           IN RE KEVIN NEAL GLASPIE, Relator

                 Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F18-57718-P

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Myers
        Kevin Neal Glaspie has filed an original application for writ of habeas corpus in this Court

challenging his confinement for allegedly violating the conditions of his pretrial bond. We do not

have jurisdiction to consider an original application for writ of habeas corpus filed in a criminal

proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In

re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per

curiam); see also Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009, orig.

proceeding) (court of appeals does not have original habeas jurisdiction of bail issues).

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
191410F.P05